May 2, 2003

 

Mr. Jerry Kieliszak
3461 Homestead Avenue
Wantagh, New York 11793

 

Re: Terms of Severance

 

This shall confirm your agreement (the "Agreement") with Chyron Corporation (the
"Company") with respect to severance to be paid to you in the event you are
terminated without Cause (as defined below).

In the event you are terminated without Cause from your employment by the
Company then you shall: (i) be paid 12 months of severance (the "Severance
Payment") based on your annual base salary at the time of termination, and
(ii) receive health benefits, for which the Company will pay your COBRA
premiums, for the 12-month period following termination (collectively with the
Severance Payment, shall be referred to as the "Severance"). The Severance
Payment shall be paid in the same manner as the annual salary had been paid at
the time of termination and shall be subject to mitigation by you subsequent to
the period stated in the Company's Severance Plan for U.S. Employees. Cause
shall mean: (i) habitual drug or alcohol use, (ii) conviction of, or a plea of
guilty or nolo contendrere to, any crime; (iii) misconduct which is injurious to
the business reputation of, or economically detrimental to, the Company; (iv) a
material breach of any written or otherwise known policy or standard of conduct
of the Company; or (v) willful failure or refusal to perform your duties or to
follow a reasonable instruction of the CEO or the Board of Directors.

The Executive Retention Program Grant Letter, dated September 23, 2002 (the
"Grant Letter") is amended so that the severance provided therein is replaced
with the Severance described above. The Grant Letter is further amended by
replacing the severance payable upon your resignation from a Successor Company
for Good Reason with the Severance described above. All other terms of your
employment, including the Executive Retention Program and any bonuses to be paid
thereunder, shall remain in full force and effect.

In addition, the 50,000 options previously granted to you in December 2002 shall
be designated as a "Loyalty Option Grant" and be subject to the special terms
under the Executive Retention Program that applies to such grants.

Mr. Jerry Kieliszak

May 2, 2003

Page 2

 

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without giving effect to the principles of the
conflicts of laws of such state. This Agreement may be executed through the use
of separate signature pages or in any number of counterparts (and by facsimile
signature) and each of such counterparts shall, for all purposes, constitute one
agreement binding on all parties, notwithstanding that all parties are not
signatories to the same counterpart.

If this Agreement accurately reflects your understanding, please date and
execute this Agreement below and return a copy to me.

CHYRON CORPORATION













By:

/s/ Michael Wellesley-Wesley



Name: Michael Wellesley-Wesley



Title: Chief Executive Officer



and President

 

 

 

AGREED TO AND ACCEPTED

THIS 2nd DAY OF MAY 2003









By:

/s/ Jerry Kieliszak



Name: Jerry Kieliszak



Title: Chief Financial Officer



and Sr. Vice President

 

 

MWW:mpr